The petitioner seeks a writ of certiorari to quash the record of the action of the respondents, at a meeting held on January 25, 1910, removing him from the office of chief of police and member of the permanent police force of the town of Warren, and contends therein that the charges preferred were insufficient to inform him of the nature of the accusation he must defend against.
The charge is as follows: "That said Charles W. Sanders, chief of police as aforesaid, has shown such incapacity in *Page 489 
carrying on the business of said office of chief of police and as a member of the permanent police force of this town, and in the performance of the duties thereof, as to disqualify him for both of said offices."
The petitioner filed a protest, because of the insufficiency of the charge, with the council, before the hearing, which was overruled, and he thereupon refused to offer evidence or to participate in the examination of witnesses offered against him.
So much of said chapter 1290, Pub. Laws, passed January session, 1905, as is material to this inquiry is as follows:
"Section 1. The town council of the town of Warren may appoint so many and such police officers, including the chief of police, for service in said town as by ordinance the said council may from time to time determine, which said officers, including those already appointed, shall hold their respective offices until vacated by death or resignation, except as hereinafter provided; and the president of said council may at any time suspend any such officer from his office until the adjournment of the next meeting of said council, at which meeting he shall report any and all such suspensions, with his reasons therefor;Provided, however, that any one or more of the police officers so appointed shall be subject to removal from office by the said council at any time, for misconduct or incapacity of such a character as the said council may deem a disqualification for said office; and all such removals shall be by the said council upon charges made in writing; and of which the officer complained of shall have notice and opportunity to be heard thereon:Provided, further, however, that nothing in this section shall be construed to apply to any police officer or constable other than the members of the paid police department of said town of Warren."
We are of the opinion that the case at bar is controlled by the case of Reynolds v. Mayor and Aldermen of Pawtucket,23 R.I. 370 (1901), in which it was sought to remove a police officer in Pawtucket. In holding in that case that no charges had been preferred against the officer, the court said: "A trial of an officer upon charges is analogous to a criminal complaint to this *Page 490 
extent, at least — that the accused should be informed of the charge, so that he may know beforehand what the particular offence is with which he is charged and be able to prepare his defence. As said in State v. Spink, 19 R.I., 353: `The charge must be sufficiently explicit to support itself.' . . . Although it is not to be expected that charges will in all cases be framed with the technical exactness required in criminal pleading, they should certainly show that charges are made and what they are with sufficient clearness to inform the accused of the matter for which he is to be tried. It is not difficult to set forth charges in simple and definite form, such as: Conduct amounting to a disqualification for his office in this (that he did thus)."
The court have thus indicated what the charges should contain.
In the case at bar it is not even specified whether the "incapacity" charged was physical, as comprising loss of limbs or of sight or hearing, or other bodily defect, or was mental in its nature, or both, and is clearly insufficient to apprise the petitioner of the ground upon which his removal is sought so that he may prepare his defence. That it is difficult to define and specify and prove what constitutes "incapacity" does not relieve the respondents from the rule of law governing proceedings of this nature. The petitioner seasonably objected on this ground, and if it was desired to proceed he should at least have been furnished with a bill of particulars.
The writ will issue, as prayed.